Title: James Monroe to Thomas Jefferson, 7 February 1820
From: Monroe, James
To: Jefferson, Thomas


					
						Dear Sir
						
							Washington
							Feby 7. 1820
						
					
					I send you by this days mail, the documents of greatest interest, which have been presented to Congress during the present Session. on our concerns with Spain we have nothing new, & little reason to expect a minister here from that country, during the Session, mr Vivas, said to have been appointed some months ago, being under quarantine, within a few leagues of Madrid, in consequence of passing on his way thither, through some town infected with disease. The Missouri question, absorbs, by its importance, & the excitment it has produc’d, every other, & there is little prospect, from present appearances of its being soon settled. The object of those, who brought it forward, was undoubtedly to acquire power, & the expedient well adapted to the end, as it enlisted in their service, the best feelings, of all that portion of our union, in which slavery does not exist, & who are unacquainted with the condition of their southern brethern. The same men, in some instances, who were parties to the project in 1786. for closing the mouth of the Mississippi, for 25. years, may be consider’d as the authors of this. The dismemberment of the Union by the Allegheny mountain, was then believd to be their object; and altho’ a new arrangment of power, is more particularly sought, on this occasion, yet it is believd, that the anticipation, of even that result, would not deter its authors from the pursuit of it. I am satisfied that the bond of union, is too strong for them, and that the better their views are understood, throughout the whole union, the more certain will be their defeat in every part. It requires, however, great moderation, firmness, & wisdom, on the part of those opposed to the restriction, to secure a just result. These great & good qualities, will I trust, not be wanting.
					Your letters in favor of the gentlemen, mentiond in them, were receivd with the best disposition, to promote your wishes, but it is impossible for me to say what can be done in any instance. Wherever territory is to be sold, within a State, the Senators oppose, the appointment of the officers entrusted with it, of persons from other States, an opposition which is now extended even to Indian agencies. The number of applicants too, for every office, is so great, & the pressure from the quarter interested, so earnest, that, it is difficult in any case to be resisted. with my best wishes for your health & welfare I am sincerely your friend
					
						
							James Monroe
						
					
				